Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges and thanks Applicant for the response to election filed 10/19/2021, electing claims 1-15, incorporated herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant recites “each threaded shaft” without establishing antecedent basis. Examiner points out that claim 4 depends from claim 1, however claim 3 incorporates and establishes a threaded shaft. Examiner recommends changing the dependency of claim 4 or establishing proper antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenney (US 7455338) in view of Gulley (US 20040195479). 
Regarding claim 1, Jenney teaches a clamping tool (Figure 3), comprising:
an axle having a long axis (see elongate load carrying member 30 and internal rod element in Figure 9; see axis A in Reference Drawing 1); and
a pair of arms (grip members 32) mounted on the axle, each arm including:
a primary axis (C, Reference Drawing 1) perpendicular to the long axis of the axle,
a proximal end portion including a clamping device (40) that moves in a direction (B, Reference Drawing 1) perpendicular to the primary axis of the arm and the long axis of the axle (wherein each gripping member 32 has a pivot engagement member 40, wherein the contact member 43 moves in a direction along the axis B), and
a distal end portion including a tab (contact member 38).
However, Jenney does not explicitly teach at least one of the arms being slideable along the long axis. However, from the same or similar field of endeavor, Gulley (US 20040195479) teaches at least one of the arms being slideable along the long axis (wherein clamping elements slide on central bar body for adjusting effective width, see [0108] and Figures 9-13B). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gulley to have slidable clamping elements into the invention of Jenney. One would be motivated to do so in order to allow free movement of clamping elements which allows a user to adjust the effective width, i.e. the effective separation distance between gripping elements, and thus adjust to a workpiece; see [0107-0108]. This modification would be recognized as using a known technique to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.

    PNG
    media_image1.png
    489
    734
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein each arm has a platform surface (see Reference Drawing 1) extending from the proximal end portion to the distal end portion (wherein elements 36 extend from the proximal portion near member 30 to a tip portion adjacent element 38), and an inner surface (see Reference Drawing 1) extending orthogonally from the platform surface.
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein each arm is slideable and pivotable relative to the axle (Col. 2, lines 44-49; please also refer to [0107-0108] and the combination statement of claim 1).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein each arm includes an assembly of metal sheet pieces (wherein Col. 8, lines 36-42 disclose that the lifting apparatus is preferably made of steel material and included welded connections).
Regarding claim 9, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein each arm has a width that tapers to a smaller dimension toward the distal end portion (wherein along a direction parallel to the B axis of Reference Drawing 1, gripping members 32 decrease in width, wherein the tapering width is measured along directions parallel to the C axis).
Regarding claim 10, Jenney teaches a 	clamping tool (Figure 3), comprising:
an axle having a long axis (see elongate load carrying member 30 and internal rod element in Figure 9; see axis A in Reference Drawing 1); and
a pair of arms (grip members 32) mounted on the axle, each arm including:
a primary axis (C, Reference Drawing 1) perpendicular to the long axis of the axle,
a proximal end portion including a clamping device (40) that moves in a direction (B, Reference Drawing 1) perpendicular to the primary axis of the arm and the long axis of the axle (wherein each gripping member 32 has a pivot engagement member 40, wherein the contact member 43 moves in a direction along the axis B), and
a distal end portion including a tab (contact member 38);
wherein the arms are configured to cooperatively secure a full moment collar flange assembly on the end of an I-beam (wherein Examiner .
However, Jenney does not explicitly teach at least one of the arms being slideable along the long axis. However, from the same or similar field of endeavor, Gulley (US 20040195479) teaches at least one of the arms being slideable along the long axis (wherein clamping elements slide on central bar body for adjusting effective width, see [0108] and Figures 9-13B). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gulley to have slidable clamping elements into the invention of Jenney. One would be motivated to do so in order to allow free movement of clamping elements which allows a user to adjust the effective width, i.e. the effective separation distance between gripping elements, and thus adjust to a workpiece; see [0107-0108]. This modification would be 
Regarding claim 11, all of the limitations recited in claim 10 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein each arm has a platform surface (see Reference Drawing 1) extending from the proximal end portion to the distal end portion (wherein elements 36 extend from the proximal portion near member 30 to a tip portion adjacent element 38), and an inner surface (wherein the tab 38 has a surface which contacts the workpiece) extending orthogonally from the platform surface, the inner surface contacting a web of an I-beam to which a flange assembly is secured (wherein the intended use of the claimed invention with an I-beam is taught by the prior art as asserted above, and wherein a surface of element 38 contacts a portion of a load, see Figure 7; Examiner notes that the interpretation of the inner surface of claim 11 differs from the inner surface of claim 2 in order to meet the functional limitations recited herein).
Regarding claim 13, all of the limitations recited in claim 10 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein the tab of each arm extends along a beam-facing side of a secured flange assembly (please refer to Figure 7 and element 38 of Jenney).
Regarding claim 14, all of the limitations recited in claim 10 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein the distal end of each arm extends under a main body portion of a flange member of a secured flange assembly (wherein the end with the element 38 is used to contact and secure .
Regarding claim 15, all of the limitations recited in claim 10 are rejected by Jenney in view of Gulley. Modified Jenney further teaches wherein the axle extends along an outer side of a flange of an I-beam to which a flange assembly is secured (wherein the elongated member and circular portion depicted in Figure 7 of Jenney extends along the top outer surface of a flange of an I-beam).
Claims 3, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenney (US 7455338) in view of Gulley (US 20040195479), and in further view of Nehls (US 10,415,616).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. However, modified Jenney does not explicitly teach wherein each clamping device includes a threaded shaft extending through a threaded aperture of the corresponding arm.
	However, from the same or similar field of endeavor, Nehls (10415616) teaches wherein each clamping device (122) includes a threaded shaft extending through a threaded aperture of the corresponding arm (wherein one or more set screws 122 may be provided through corresponding set screw openings 124 of the upper section, see Col. 4, lines 9-15 and Figure 2; see also Col. 3, lines 57-67).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nehls into modified Jenney, specifically using a threaded shaft (122) and threaded aperture (124) in elements engagement elements of Jenney.

Regarding claim 4, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. However, modified Jenney does not explicitly teach wherein each threaded shaft includes a cap nut at a first end.
	However, from the same or similar field of endeavor, Nehls (10415616) teaches wherein each threaded shaft includes a cap nut at a first end. (wherein one or more set screws 122 may be provided through corresponding set screw openings 124 of the upper section, see Col. 4, lines 9-15 and Figures 1 and 2; see also Col. 3, lines 57-67).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nehls into modified Jenney, specifically using a threaded shaft (122) and threaded aperture (124) in elements engagement elements of Jenney.
Jenney intimates and suggests that the element which actuates the engagement member (40) may have an alternative configuration in Col. 7, lines 27-41; one would be motivated to in order to prevent the gripping element from sliding down the workpiece while still increasing load capacity during operation (see Nehls, Col. 5, lines 2-5). This modification would be recognized as using a known structure, i.e. set screws, to 
Regarding claim 12, all of the limitations recited in claim 10 are rejected by Jenney in view of Gulley. However, modified Jenney does not explicitly teach wherein each clamping device includes a threaded shaft extending through a threaded aperture of the corresponding arm, the cap nut contacting a web of an I-beam to which a flange assembly is secured.
	However, from the same or similar field of endeavor, Nehls (10415616) teaches wherein each clamping device (122) includes a threaded shaft extending through a threaded aperture of the corresponding arm (wherein one or more set screws 122 may be provided through corresponding set screw openings 124 of the upper section, see Col. 4, lines 9-15 and Figure 2; see also Col. 3, lines 57-67), the cap nut contacting a web of an I-beam to which a flange assembly is secured (wherein as addressed above, the intended use of the invention with an I-beam is taught by both the teachings of Jenney in at least Figures 7, 8, and Col. 5, lines 10-21; wherein Nehls also teaches of an I-beam in Col. 3, lines 17-34; wherein the invention of modified Jenney is capable of gripping the side flanges of an I-beam and then using set screws to contact the web).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nehls into modified Jenney, specifically using a threaded shaft (122) and threaded aperture (124) in elements engagement elements of Jenney.
. 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenney (US 7455338) in view of Gulley (US 20040195479), and in further view of  Olson (US 5863020).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. However, modified Jenney does not explicitly teach wherein the axle has an adjustable length.
	However, from the same or similar field of endeavor of clamp assemblies, Olson teaches wherein the axle has an adjustable length (wherein the mounting clamp has inner and outer elongated members to provide telescoping relative slidable movement; see Figures 3 and 10, as well as Col. 1, lines 25-34; Col. 2, lines 59-67).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Olson into modified Jenney. 
	One would be motivated to do so in order to in order to provide an feature which allows the length between gripping members to be adjusted when needed, allowing a user to determine the distance therebetween; see Column 2, lines 50-67. This 
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Jenney in view of Gulley. However, modified Jenney does not explicitly teach wherein the axle includes a telescoping mechanism.
However, from the same or similar field of endeavor of clamp assemblies, Olson teaches wherein the axle includes a telescoping mechanism (wherein the mounting clamp has inner and outer elongated members to provide telescoping relative slidable movement; see Figures 3 and 10, as well as Col. 1, lines 25-34; Col. 2, lines 59-67).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Olson into modified Jenney. 
	One would be motivated to do so in order to in order to provide an feature which allows the length between gripping members to be adjusted when needed, allowing a user to determine the distance therebetween; see Column 2, lines 50-67. This modification would be recognized as using a known technique, i.e. an adjustable length via telescoping action, to improve a similar device in the same manner to incorporate a modifiable gripping apparatus and would have yielded predictable results with a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (US 3389929), see Figure 4. 
Broussard (US 9677585), see Figures 11 and 12. 
Casebolt (US 20070163834), see Figure 1. 
Tsaousis (US 9611664), see axle 12, arms 52, tabs 68, clamping device 48.
Atsuhiko (US 20020083607), see elements 20 and 12. 
Myer (US 8480041), see Figure 2. 
Hoffend (US 7484715), see Figures 2 and 3B.
Munro (US 4371203), see Figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723